UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6438



BARRY LYNN HOOKER,

                                               Plaintiff - Appellant,

             versus


L. W. JARVIS, Warden, Bland Correctional
Center; R. S. JACKSON; DONNA MILLER,
Institutional Hearings Officer; LARRY W.
HUFFMAN,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-03-703-7)


Submitted:    July 15, 2004                   Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Lynn Hooker, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barry Lynn Hooker appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Hooker v.

Jarvis, No. CA-03-703-7 (W.D. Va. filed Feb. 19, 2004; entered Feb.

20, 2004 & filed March 30, 2004; entered March 31, 2004).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -